Case 4:18-Cr-00199 Document 35 Filed in TXSD on 11/02/18 Page 1 of 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(R/;`? 332 8) ADMINISTRATIVE OFFICE OF THE UNlTED STATES COURTS FOR COURT USE ONLY
TRANSCRIPT 0RDER ”UE DATE=
Please Read Instructions:
1. NAME 2. PHONE NUMBER 3. DATE
Char|ey A. Davidson (713) 522-9444 11/1/2018
4. DELIVERY ADDRESS 0R EMAIL 5. CITY 6. STATE 7. er coDE
cdavidson@hanszen|apor*ce.com; sburns@hanszenlaport- Houston TX 7707,9
8. CASE NUMBER 9. JUDGE DATES OF PROCEEDINGS
4:18-cr-199 Hon. Frances Stacv 10.FROM 11/1/2018 | 11.T0 11/1/2018
12. cASE NAME LOCATION 0F PROCEEDINGS
United States of America v. Fadi |ssa |ssa 13. CITY Houston ] 14. STATE TX
15. 0RDER FOR
|E APPEAL cRIMINAL g CRlMINAL JUSTICE ACT 13 BANKRUPTCY
NoN-APPEAL |;| cIvIL g IN FORMA PAUPERIS g 0THER
16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)
PORTIONS DATE(S: P0RT10N(S) DATE¢_S)
volk mRE TEsTIMoNY (specify witness)
onch sTATEMENT (Plaimim
_` oPENING sTATEMENT (Defendam)
cLosING ARGUMENT (Plaimifn |:| PRE.TRlAL PRocEEDING (sp¢y)
CLOSlNG ARGUMENT (Defendant)
'_ oPINION 0F coURT
_ JURY INSTRUCTIONS |:,| oman (specify)
_" sENTENcING
§ BAIL HEAR!NG 11/01/2018
17. ORDER
ORIGINAL
cATEGORY (mcludes certified copy m FIRST COPY ADCD(I)TPII(])E:AL NO. OF PAGES ESTlMATE coSTS
Clerk for Rec,ords of the Courtr
No. oF coPrEs
ORDINARY g §
No. oF coplEs
14-ng m |:|
No. oF coPrEs
ExPEDrTED
No. oF comes
3-Dav m
No. oF comes
DAlLY [:1 m
No. 0F coPIEs
Houm [:I |:|
REALTME |:l
cERTlFIcATION (18. & 19.)
By signing below, I certify that I will pay all charges ESTIMATE TOTAL
ldeposit plus additionall, 0.00
18. SIGNATURE r-U `.SL PROCESSED BY
C/\-'~ q-~Q-~\,_ § _:-“
19. DATE ` ,_ / PHONE NUMBER
11/1/2018 /
TRANSCRIPT TO BE PREPARED BY COURT ADDRESS
JTT
DATE BY
(}RDFR RF(`FIVFD
DEPOSIT PAID DEPO SIT PAID
TRANSCRIPT 0RDERED TOTAL CHARGES O-OO
TRANSCRIPT RECEIVED LESS DEPOSIT O-OO
ORDERING PARTY NOHFIED
TO PICK UP TRANSCRIPT TOTAL REFUNDED
PARTY RECEIVED TRANSCRIPT TOTAL DUE O-OO
msTluBuTloN= couRT coPY TRANSCRIPTloN coPY oRDER REcEn>T 0RDER copy

 

